


EXHIBIT 10.2


SM ENERGY COMPANY


RESTRICTED STOCK UNIT AWARD AGREEMENT


This Restricted Stock Unit Award Agreement (the “Agreement”) is made effective
as of September 6, 2011 (the “Award Date”), by and between SM Energy Company, a
Delaware corporation (the “Company”), and [Name] (the “Participant”) to whom
restricted stock units have been awarded under the Company's Equity Incentive
Compensation Plan, as amended (the “Plan”).
Effective as of July 1, 2011, the Company awarded Units (as defined below) to
Participant pursuant to a Restricted Stock Unit Award Agreement. The Company
desires to make an additional award of Units to the Participant pursuant to this
Agreement, and in connection therewith, also makes an award of performance stock
units to the Participant as of the date hereof. Accordingly, this Agreement and
the related Award shall not be effective unless and until the Participant and
the Company each execute and deliver that certain Performance Stock Unit Award
Agreement, effective as of the date hereof.
Pursuant to the terms of the Plan and this Agreement, as of the Award Date the
Company has made an award (the “Award”) to the Participant of [Number]
restricted stock units (the “Units”). Capitalized terms used but not defined in
this Agreement shall have the meanings given to them in the Plan.
ARTICLE I


RESTRICTED STOCK UNITS
1.1        Units. Each Unit represents the right to receive one share of the
Company's common stock, $.01 par value per share (sometimes referred to herein
as the “Common Stock”), to be delivered upon settlement of the Units as set
forth in Section 1.3 below, subject to the terms and conditions set forth in the
Plan and this Agreement. Any Common Stock that is issued pursuant to any
provision of this Agreement may be referred to in this Agreement as a “Share” or
“Shares.”


1.2     Vesting of Units.


(a)Vesting. Subject to the provisions contained herein, the Units shall vest as
follows (the “RSU Vesting Schedule”):


1/7th (approximately 14.3%) on July 1, 2012
2/7ths (approximately 28.6%) on July 1, 2013
4/7ths (approximately 57.1%) on July 1, 2014
In addition, the Units may become fully vested or be forfeited under certain
circumstances specified in this Agreement. As of the Award Date, the Participant
must be an employee of the Company or a subsidiary thereof. If the Participant
ceases to be an employee of the Company or a subsidiary thereof prior to the
vesting of all of the Units pursuant to the RSU Vesting Schedule, the
Participant shall forfeit the remaining unvested Units under the Award, except
as otherwise provided in this Section 1.2 and Section 1.5.
(b)Continued Vesting Upon Early Retirement. The Units shall, notwithstanding any
other provision of this Section 1.2, continue to vest according to the RSU
Vesting Schedule after




--------------------------------------------------------------------------------




the termination of the Participant's employment with the Company or a subsidiary
thereof if (i) such termination is the result of the Participant's retirement
from the Company or a subsidiary thereof upon the Participant's having both
reached the age of sixty (60) and completed twelve (12) years of service with
the Company or a subsidiary thereof, and (ii) the Participant does not after
such early retirement become employed on a full-time basis by a competitor of
the Company prior to the earlier of the settlement of the Units or the
Participant's reaching the age of sixty-five (65).


(c)Acceleration Upon Death, Total Disability or Normal Retirement. The Units
shall become fully vested, notwithstanding any other provision of this Section
1.2, upon termination of the Participant's employment with the Company or a
subsidiary thereof because of death, Total Disability (as defined below), or
retirement upon reaching the Company's normal retirement age of sixty-five (65).
In the event of such acceleration of the vesting of the Units, the RSU
Settlement Date (as defined in Section 1.3) shall also be accelerated to permit
prompt settlement of the Units. For purposes of this Agreement, “Total
Disability” means a medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, by reason of which the Participant is unable
to engage in any substantial gainful activity or is receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company.


(d)Termination for Cause. Notwithstanding any other provision of this Section
1.2, the Participant shall forfeit any unvested and unsettled Units under this
Award upon the termination of the employment of the Participant by the Company
or a subsidiary thereof for cause, which term is specifically not capitalized as
such term is in Section 1.5(a) of this Agreement, it being the specific intent
of the Company and the Participant that “cause” in this instance shall be
broadly defined as any event, action, or inaction by the Participant that would
reasonably be the basis for an employer to terminate the employment of the
affected individual.


1.3        Settlement of Units. The portion of the Units that vest on a
particular vesting installment date as set forth in the RSU Vesting Schedule
shall be settled on such vesting installment date (the “RSU Settlement Date”),
provided that such portion of the Units has not been previously terminated.
Settlement of the vested Units may be made (a) solely through the issuance of
Shares or (b) at the mutual election of the Participant and the Company, in a
combination of Shares and cash. The cash value of Units settled in cash shall be
based on the closing price of a Share as reported on the New York Stock Exchange
or other applicable public market on the trading day corresponding to the RSU
Settlement Date. In no event shall the total value of Unit settlements with the
Participant under the Plan during any calendar year exceed the value at the time
of settlement of the maximum number of Shares issuable to any one participant
under the Plan during any calendar year pursuant to Section 4.1 of the Plan.
Upon the settlement of the Units through the issuance of Shares, the Company
shall deliver to the Participant evidence of book-entry Shares or a certificate
for the number of Shares issued to the Participant in settlement of the Units.
The Shares shall not be subject to any holding or transfer restrictions after
settlement of the Units. The Participant shall not be permitted to elect to
further defer settlement beyond the RSU Settlement Date pursuant to Section
6.1(b)(ii) of the Plan.


1.4        Transfer Restrictions. Outstanding Units that have not been settled
shall not be transferable by the Participant, and the Participant shall not be
permitted to sell, transfer, pledge, assign, or otherwise alienate or encumber
such Units or the Shares issuable in settlement thereof, other than (i) to the
person or persons to whom the Participant's rights under such Units pass by will
or the laws of descent and distribution, (ii) to the spouse or the descendants
of the Participant or to trusts for such




--------------------------------------------------------------------------------




persons to whom or which the Participant may transfer such Units by gift, (iii)
to the legal representative of any of the foregoing, or (iv) pursuant to a
qualified domestic relations order as defined under Section 414(p) of the
Internal Revenue Code of 1986, as amended (the “Code”), or a similar order or
agreement pursuant to state domestic relations law (including a community
property law) relating to the provision of child support, alimony payments, or
marital property rights to a spouse, former spouse, child, or other dependent of
the Participant. Any such transfer shall be made only in compliance with the
Securities Act of 1933 and the requirements therefor as set forth by the
Company. Any attempted transfer in contravention of the foregoing provisions
shall be null and void and of no effect.


1.5        Change of Control Termination.


(a)Vesting Upon Change of Control Termination. Notwithstanding any other
provision of this Agreement, the Units shall become fully vested upon a Change
of Control Termination. For purposes of this Agreement, a “Change of Control
Termination” occurs upon the termination of the Participant's employment with
the Company or a subsidiary thereof in the event that (i) a Change of Control
(as defined in the Plan) of the Company occurs, and (ii) the Participant's
employment with the Company or a subsidiary thereof is subsequently terminated
without Cause (as defined below) or the Participant terminates his or her
employment with the Company or a subsidiary thereof for Good Reason (as defined
below), and such termination of employment occurs (x) within 30 months of the
Change of Control and (y) prior to the normal completion of vesting of the
Units. The normal vesting and settlement provisions in Article I of this
Agreement shall not be affected by the first sentence of this subsection if a
Change of Control of the Company occurs but there is not also a Change of
Control Termination with respect to the Participant's employment with the
Company or a subsidiary thereof. If the Participant has entered into a separate
written Change of Control Executive Severance Agreement or Change of Control
Severance Agreement (with either to be subsequently referred to herein as a
“Change of Control Severance Agreement”) with the Company, the terms “Cause” and
“Good Reason” used herein shall have the meanings set forth in such Change of
Control Severance Agreement. If the Participant has not entered into a separate
written Change of Control Severance Agreement, the terms “Cause” and “Good
Reason” used herein shall have the meanings set forth in the Company's Change of
Control Severance Plan (the “Change of Control Severance Plan”).


(b)Settlement upon Change of Control Termination. Notwithstanding any other
provision of this Agreement to the contrary, in the event of a Change of Control
Termination with respect to the Participant's employment with the Company or a
subsidiary thereof as set forth in Section 1.5(a) above, the vested Units shall
be settled either in Shares or in cash of equivalent value, as determined by the
Committee or other duly authorized administrator of the Plan, in its discretion,
within thirty (30) days following the effective date of the Change of Control
Termination; provided, however, that the time and manner of such settlement
shall comply with Section 409A of the Code as referred to in Section 2.11 of
this Agreement.


(c)Controlling Documents for Change of Control Termination. To the extent that
the Participant is subject to either a written Change of Control Severance
Agreement or the Change of Control Severance Plan, the terms and conditions of
such Change of Control Severance Agreement or Change of Control Severance Plan,
as applicable, shall also apply to this Award in the event of a Change of
Control Termination; provided, however, that with respect to the Units under
this Award, the terms of the Plan and this Agreement shall control in the event
of any inconsistency between their terms and the terms of the Change of Control
Severance Agreement or the Change of Control Severance Plan.




--------------------------------------------------------------------------------






ARTICLE II
GENERAL PROVISIONS
2.1        Adjustments Upon Changes in Capitalization. In the event that a stock
split, stock dividend, or other similar change in capitalization of the Company
occurs, the number and kind of Shares that may be issued under this Agreement
and that have not yet been issued shall be proportionately and appropriately
adjusted.


2.2        No Dividend Equivalents or Stockholder Rights Until Shares Issued.
The Units shall not be credited with Dividend Equivalents. In addition, the
Participant shall have no voting, transfer, liquidation, or other rights of a
holder of Shares with respect to the Units until such time as Shares, if any,
have been issued by the Company to the Participant in settlement of the Units.
Until the Units are settled or terminated, they will represent only bookkeeping
entries by the Company to evidence unfunded and unsecured obligations of the
Company.


2.3        Notices. Any notice to the Participant relating to this Agreement
shall be in writing and delivered in person or by mail, fax, or email
transmission to the address or addresses on file with the Company. Any notice to
the Company shall be addressed to it at its principal office, and be
specifically directed to the attention of the Secretary. Anyone to whom a notice
may be given under this Agreement may designate a new address by notice to that
effect.


2.4        Benefits of Agreement. This Agreement shall inure to the benefit of
and be binding upon each successor of the Company and the Participant's heirs,
legal representatives, and permitted transferees. This Agreement and the Plan
shall be the sole and exclusive source of any and all rights that the
Participant and the Participant's heirs, legal representatives, and permitted
transferees may have with respect to this Award, the Units, and the Plan.


2.5        Resolution of Disputes. Any dispute or disagreement that arises
under, or is a result of, or in any way relates to, the interpretation,
construction, or applicability of this Agreement shall be resolved as determined
by the Committee, or the Board of Directors of the Company (the “Board”), or by
any other committee appointed by the Board for such purpose. Any determination
made hereunder shall be final, binding, and conclusive for all purposes.


2.6        Controlling Documents. The provisions of the Plan are hereby
incorporated by reference into this Agreement. In the event of any inconsistency
between this Agreement and the Plan, the Plan shall control.


2.7        Amendments. This Agreement may be amended only by a written
instrument executed by both the Company and the Participant.


2.8        No Right of Participant to Continued Employment. Nothing contained in
this Agreement or the Plan shall confer on the Participant any right to continue
to be employed by the Company or any subsidiary thereof, or shall limit the
Company's right to terminate the employment of the Participant at any time;
provided, however, that nothing contained in this Agreement shall affect any
separate contractual provisions that exist between the Participant and the
Company or its subsidiaries with respect to the employment of the Participant.




--------------------------------------------------------------------------------






2.9        Vesting Dates and Settlement Dates. In the event that any vesting
date, settlement date, or any other measurement date with respect to this Award
does not fall on a normal business day, such date shall be deemed to occur on
the next following normal business day.


2.10    Tax Withholding. The Company may make such provisions and take such
steps as it deems necessary or appropriate for the withholding of any taxes that
the Company is required by law or regulation of any governmental authority,
whether Federal, state, or local, to withhold in connection with the Units or
Shares subject to this Agreement. The Participant shall elect, prior to any tax
withholding event related to this Award and at a time when the Participant is
not aware of any material nonpublic information about the Company and the
Participant would be permitted to engage in a transaction in the Company's
securities under the Company's Securities Trading Policy, whether the
Participant will satisfy all or part of such tax withholding requirement by
paying the taxes in cash or by having the Company withhold Shares having a fair
market value equal to the minimum statutory withholding that may be imposed on
the transaction (based on minimum statutory withholding rates for Federal,
state, and local tax purposes, as applicable, that are applicable to such
transaction). The Participant's election shall be irrevocable, made in writing,
signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.


2.11    Compliance with Section 409A of the Code. Notwithstanding any provision
in this Agreement to the contrary, to the extent that this Agreement constitutes
a nonqualified deferred compensation plan or arrangement to which Section 409A
of the Code applies, the administration of this Award (including the time and
manner of payments under the Award and this Agreement) shall comply with Section
409A of the Code. In connection therewith, any settlement or payment to the
Participant with respect to the Award under this Agreement which Section
409A(a)(2)(B)(i) of the Code indicates may not be made before the date which is
six months after the date of the Participant's separation from employment
service (the “Section 409A Six-Month Waiting Period”), as a result of the fact
that the Participant is a specified key employee referred to in Section
409A(a)(2)(B)(i) of the Code, shall not occur or be made during the Section 409A
Six-Month Waiting Period but rather shall be delayed, if such settlement or
payment would otherwise occur during the Section 409A Six-Month Waiting Period,
until the expiration of the Section 409A Six-Month Waiting Period.


2.12    Personal Data. The Participant hereby consents to the collection, use,
and transfer, in electronic or other form, of the Participant's personal data as
described in this Agreement by and among, as applicable, the Company and its
affiliates for the exclusive purpose of implementing, administering, and
managing the Participant's participation in the Plan. The Company holds, or may
receive from any agent designated by the Company, certain personal information
about the Participant, including, but not limited to, the Participant's name,
home address and telephone number, date of birth, social security insurance
number or other identification number, salary, nationality, job title, any
shares of Common Stock held, details of this Award and any other rights to
shares of Common Stock awarded, canceled, exercised, vested, unvested, or
outstanding in the Participant's favor, for the purpose of implementing,
administering, and managing the Plan, including complying with applicable tax
and securities laws (the “Personal Data”). The Personal Data may be transferred
to any third parties assisting in the implementation, administration, and
management of the Plan. The Participant authorizes such recipients of the
Personal Data to receive, possess, use, retain, and transfer the Personal Data,
in electronic or other form, for the purposes described above. The Participant
may, at any time, view the Personal Data, request additional information about
the storage and processing of the Personal Data, require any necessary
amendments to the Personal Data, or refuse or withdraw the consents herein, in
any case without cost, by contacting the Secretary of the Company in writing.
Any such refusal or withdrawal of




--------------------------------------------------------------------------------




the consents herein may affect the Participant's ability to participate in the
Plan.


2.13    Electronic Delivery of Documents. The Company may, in its sole
discretion, deliver any documents related to this Award, or any future awards
that may be granted under the Plan, by electronic means, or request the
Participant's consent to participate in the Plan or other authorizations from
the Participant in connection therewith by electronic means. The Participant
hereby consents to receive such documents by electronic delivery and, if
requested, to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.


2.14    Receipt of Award and Related Documents. The Participant hereby
acknowledges the receipt, either directly or electronically, of the Award, a
copy of the Plan, and a prospectus for the Plan.


2.15    Execution and Counterparts. This Agreement may be executed in
counterparts. Execution of a written instrument for this Agreement may be
evidenced by any appropriate form of electronic signature or affirmative email
or other electronic response attached to or logically associated with such
written instrument, which is executed or adopted by a party with an indication
of the intention by such party to execute or adopt such instrument for purposes
of execution thereof.






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and the Participant have caused this Performance
Stock Unit Award Agreement to be entered into effective as of the Award Date.
COMPANY:
SM ENERGY COMPANY,
a Delaware corporation
By: /s/ John R. Monark
Printed Name: John R. Monark
Title: Vice President, Human Resources
Date Signed: September 6, 2011




PARTICIPANT:
Signature: ___________________________________________


Printed Name: ________________________________






